Citation Nr: 0414827	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-14 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date, prior to 
December 23, 1991, for the grant of compensation benefits for 
diplopia, left lateral gaze pursuant to 38 U.S.C.A. § 1151 
(West 1991).  

2.  Entitlement to an increased rating for diplopia, left 
lateral gaze, currently rated 30 percent disabling.  

(The issue of whether there was clear and unmistakable error 
in a June 1998 decision wherein the Board denied entitlement 
to an effective date, prior to December 23, 1991, for the 
grant of compensation benefits for diplopia, left lateral 
gaze pursuant to 38 U.S.C.A. § 1151 (West 1991) is addressed 
in a separate decision under docket number 03-03 059A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from September 1964 
to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied an increased rating for 
diplopia, left lateral gaze; and found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to an effective date, prior to December 23, 1991, 
for the grant of compensation benefits for diplopia, left 
lateral gaze pursuant to 38 U.S.C.A. § 1151 (West 1991).  The 
veteran filed a notice of disagreement with these 
determinations in July 2001.  

In an August 2002 rating decision, the RO granted a 30 
percent rating for diplopia, left lateral gaze.  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge in Washington, D.C. in May 2003.  However, 
in February 2003, he requested that the hearing be canceled.  

In a March 2001 statement, the veteran raised the issue of 
entitlement to service connection for a psychiatric disorder.  
As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration, and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  


As to the issue of entitlement to an increased rating for 
diplopia, left lateral gaze, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  


FINDINGS OF FACT

1.  In June 1998 the Board denied the veteran's claim for the 
assignment of an effective date, prior to December 23, 1991, 
for the for the grant of compensation benefits for diplopia, 
left lateral gaze, pursuant to 38 U.S.C.A. § 1151 (West 
1991).  

2.  In March 2001, the veteran submitted argument and 
evidence in an attempt to reopen a claim for an effective 
date, prior to December 23, 1991, for the grant of 
compensation benefits for diplopia, left lateral gaze, 
pursuant to 38 U.S.C.A. § 1151 (West 1991).  


CONCLUSION OF LAW

The claim to reopen the issue of entitlement to an effective 
date prior to December 23, 1991, for the grant of 
compensation benefits for diplopia, left lateral gaze 
pursuant to 38 U.S.C.A. § 1151, is legally insufficient.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the file reveals that in a decision dated June 
24, 1998, the Board denied the veteran's claim of entitlement 
to an effective date, prior to December 23, 1991, for the 
grant of compensation benefits for diplopia, left lateral 
gaze, pursuant to 38 U.S.C.A. § 1151 (West 1991).  This 
determination is final and may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2003).  

In March 2001, the veteran filed another claim requesting an 
earlier effective date for the grant of compensation benefits 
for diplopia, left lateral gaze, pursuant to 38 U.S.C.A. 
§ 1151 (West 1991).  The RO interpreted this as a claim to 
reopen based on the submission of new and material evidence.  

In this case, while it may be possible for the veteran to 
submit additional evidence that would demonstrate he filed an 
informal claim for compensation benefits for diplopia, left 
lateral gaze pursuant to 38 U.S.C.A. § 1151, an award granted 
on the basis of the receipt of new and material evidence may 
not be made effective prior to receipt of the claim to 
reopen.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2003).  

Thus, even if the veteran's claim is reopened and allowed 
based on a determination that he had submitted new and 
material evidence, an effective date prior to December 23, 
1991 could not be assigned.  See Lapier v. Brown, 5 Vet. App. 
215 (1993) (holding that, even assuming the presence of new 
and material evidence, reopening of a claim for entitlement 
to an earlier effective date cannot result in the actual 
assignment of an earlier effective date, because an award 
granted on a reopened claim may not be made effective prior 
to the date of the reopened claim); see also, Leonard v. 
Principi, 17 Vet. App. 447 (2002).  

Since the veteran's claim was received on March 16, 2001, 
this is the earliest effective date that could be assigned, 
almost 10 years later than the effective date that has 
already been assigned (i.e., December 23, 1991).  Thus, the 
Board finds that the veteran's claim lacks legal merit and 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and its implementing regulations, 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The VCAA, among other 
things, modified VA's duties to notify and to assist 
claimants in the development of their claims.  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by the September 
2001 rating decisions denying the instant claim, as well as 
the statement of the case issued in August 2002.  See 
38 U.S.C.A. § 5103(a) (West 2002).  

Furthermore, since this is a case where the law is 
dispositive of the claim, there is no need to advise the 
veteran of which evidence would be obtained by him and which 
evidence would be retrieved by VA as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) because there 
is no additional evidence that can be obtained by VA or 
submitted by the veteran that could affect the outcome of the 
instant appeal.  See also, Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, supra.  

Moreover, there is no reasonable possibility that any 
assistance to the veteran would substantiate his claim.  As 
such, VA does not have a duty to assist the veteran in the 
development of this claim.  See 38 C.F.R. § 3.159(d) (2003)).  

The Board notes that although the rulings in Lapier and 
Leonard, supra, are controlling and dispositive in the 
instant case, the veteran may establish entitlement to an 
earlier effective date if he demonstrates that there was 
clear and unmistakable error in the June 1998 Board decision 
that denied his initial claim.  The veteran's statements have 
been interpreted as a motion for such a claim, and as noted 
on the initial page of this decision, the Board addresses 
that issue in a separate decision.  


ORDER

The appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veteran Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  

In his November 2001 notice of disagreement, the veteran 
disagreed with the denial of an increased rating for his 
diplopia, left lateral gaze.  In a subsequent rating decision 
issued in August 2002, the RO granted a 30 percent rating for 
that disability, but did not include the issue in the August 
2002 statement of the case that the veteran was provided.  
However, the veteran did not indicate that he was satisfied 
with the increased 30 percent rating, or that he was 
withdrawing his notice of disagreement with regard to the 
issue.  

In AB v. Brown, 6 Vet. App. 35, 38 (1993), the CAVC held that 
a veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  Since the veteran was not 
awarded the maximum rating available for that disability, the 
Board must find that the issue remains in controversy.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the CAVC held 
that where a notice of disagreement is filed, but a statement 
of the case has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued.  Since the veteran has not been provided with a 
statement of the case on the issue of entitlement to an 
increased rating for diplopia, left lateral gaze, the matter 
must be remanded to the RO.  

Accordingly, this appeal is REMANDED to the VBA AMC for the 
following development:  

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Unless the veteran submits a signed 
statement that he wishes to withdraw his 
claim for an increased rating for 
diplopia, left lateral gaze, the RO 
should provide him and his representative 
with a statement of the case pertaining 
to that issue.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is filed, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



